  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )        CRIMINAL ACTION NO.
        v.                          )          3:07cr150-MHT
                                    )               (WO)
BENJAMIN SHANE FOSTER               )
                                    )
UNITED STATES OF AMERICA            )
                                    )        CRIMINAL ACTION NO.
        v.                          )           2:08cr48-MHT
                                    )               (WO)
BENJAMIN SHANE FOSTER               )


                                  ORDER

    It       is   ORDERED    that       defendant     Benjamin    Shane

Foster’s motions to dismiss (Doc. 93 in 2:08cr48 and

Doc. 143 in 3:07cr150) are denied.                   However, at the

forthcoming       hearing    on   his    revocation    petition,      the

court    will     consider   the    arguments       contained    in   the

motions.

    DONE, this the 2nd day of July, 2021.

                                     /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
